  Fill in this information         to Identify your case'


  Debtor 1        Sheila                          G.                    Pair
                    First Name                    Mtddle Name           Last Name

  Debtor 2
  (Spouse, if filing) FirstName                   MtddleName            Last Name


  United States BankruptcyCourt for the: Northern District of Alabama

  Case number       17-04200-TOM-7                                                                                                         D Check   if this is an
                    (If   known)
                                                                                                                                               amended filing




Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical                                                            Information                      12115
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file



i'"
your original forms, you must fill out a new Summary and check the box at the top of this page.


               Summarize Your Assets


                                                                                                                                       Your assets
                                                                                                                                       Value of what you own
 1. Schedule AlB: Propeny(Official             Form 106A1B)
    1a. Copy line 55, Total real estate, from Schedule AlB                                                                         .        $0.00


    1b. Copy line 62, Total personal property, from Schedule AlB                                                                   .        $7,850.00

    1c. Copy line 63, Total of all property on Schedule AlB                                                                            1 __ $_7_,8_5_0_.0_0    --l




               Summarize Your Liabilities



                                                                                                                                        Your liabilities
                                                                                                                                        Amount you owe
2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
    2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D             .       $2,698.00

3. Schedule ElF: Creditors Who Have Unsecured Claims (Official Form 106E/F)
    3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule ElF                                 .
                                                                                                                                           $0.00

    3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule ElF                              .
                                                                                                                                        + $8,575.00

                                                                                                          Your total liabilities           $11,273.00


              Summarize Your Income and Expenses


4. Schedule I: Your Income (Official Form 1061)
   Copy your combined monthly income from line 12 of Schedule 1                                                                    .       $1,543.00

5. Schedule J: Your Expenses (Official Form 106J)
   Copy your monthly expenses from line 22, Column A, of Schedule J                                                                .       $1,520.00




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information                      page 1 of 2


    Case 17-04200-TOM7                             Doc 74        Filed 04/15/19 Entered 04/15/19 12:29:46                                  Desc Main
                                                                Document     Page 1 of 20
Debtor 1         Sheila        G.                  Pair                                        Case number (if knownl17 -04200-   TOM-7
                 First Name    Middle Name         Last Name




               Answer These Questions for Administrative and Statistical Records

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

    D No. You have nothingto report on this part of the fonn. Check this box and submit this fonn to the court with your other schedules.
    iIYes

7. What kind of debt do you have?

    iIYour debts are primarily      consumer debts. Consumer debts are those "incurredby an individual primarilyfor a personal,
           family, or householdpurpose." 11 U.S.C. § 101(8). Fill out lines 8-10 for statistical purposes.28 U.S.C.§ 159.

    D Your debts are not primarily          consumer debts. You have nothingto report on this part of the fonn. Check this box and submit
           this fonn to the court with your other schedules.



8. From the Statement of Your Current Monthly Income: Copy your total current monthlyincome from Official
   Fonn 122A-1 Line 11; OR, Fonn 122B Line 11; OR, Fonn 122C-1 Line 14.                                                               $1,734.00




9. Copy the following special categories of claims from Part 4, line 6 of Schedule ElF:


                                                                                                       Total claim

     From Part 4 on Schedule ElF, copy the following:


   9a. Domesticsupport obligations (Copy line 6a.)
                                                                                                       ~.OO

   9b. Taxes and certain other debts you owe the government. (Copy line 6b.)
                                                                                                       $0.00

   9c. Claimsfor death or personalinjury while you were intoxicated. (Copy line 6c.)
                                                                                                       $0.00

   9d. Student loans. (Copy line 6f.)
                                                                                                      $D. 00
   ge. Obligationsarising out of a separationagreement or divorce that you did not report as
       priority claims. (Copy line 6g.)
                                                                                                      sO. 00
   9f. Debts to pensionor profit-sharingplans, and other similar debts. (Copy line 6h.)            + $0.00

   9g. Total. Add lines 9a through 9f.                                                                ~.OO




  Official Fonn 106Sum                       Summary of Your Assets and Liabilities and Certain Statistical Information                     page 2 of 2

  Case 17-04200-TOM7                          Doc 74        Filed 04/15/19 Entered 04/15/19 12:29:46                                  Desc Main
                                                           Document     Page 2 of 20
  Fill in this information           to Identify your case:


  Debtor1               Sheila G. Pair
                        First Name                  Middle Name                 Last Name


  Debtor2
  (Spouse, if filing)   First Name                  Middle Name                 Last Name



  UnitedStatesBankruptcy
                       Courtforthe: __                                                                        _
                                                      __:N..:.o:::.rt:.=h:.::ec.:.r:_:n_:D::.;i:.::s_:;tr:..:_ic:::.t=._o:::.f=-=-A::..la:;:;b=-a:;:;mc.:.:.::a =--
  Casenumber 17-04200-TOM-7                                                                                             Check if this is:
  (II known)
                                                                                                                        o An amended filing
                                                                                                                        o A supplement showing post-petition
                                                                                                                            chapter 13 income as of the following date:
Official Form 1061                                                                                                          MM I   DDt yyyy

Schedule I: Your Income                                                                                                                                                             12/15

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


                        Describe.Employment


  1. Fill in your employment
     information.                                                                       Debtor 1                                            Debtor 2 or non-filing spouse
       If you have more than one job,
       attach a separate page with
       infonmationabout additional                Employment status                  IX! Employed                                           o Employed
       employers.                                                                    D Not employed                                         D   Not employed
       Include part-time, seasonal,or
       self-employedwork.
                                                  Occupation                       Clerical
      Occupationmay Include student
      or homemaker,if it applies.
                                                  Employer's name                  Therapeutic      SpeCialists of ALA


                                                  Employer's address              PO Box 504
                                                                                   Number Street                                         Number Street




                                                                                  Leeds, AL 35094
                                                                                   City          State           ZIP   Code              City                         State   ZIP   Code
                                                  How long employed there?              nine months


                        Give Details About Monthly Income

      Estimate monthly income as of the date you file this form. If you have nothingto report for any line, write $0 in the space. Include your non-filing
      spouse unlessyou are separated.
      If you or your non-filing spouse have more than one employer,combine the infonmationfor all employersfor that personon the lines
      below. If you need more space, attach a separate sheet to this fonm.

                                                                                                                 For Debtor 1            For Debtor 2 or
                                                                                                                                         non-filing spouse
  2. List monthly gross wages, salary, and commissions (before all payroll
       deductions). If not paid monthly,calculate what the monthly wage would be.                       2.      $1,734.00                   $0.00

  3. Estimate and list monthly overtime pay.                                                            3. +$0.00                       + $0.00


  4. Calculate gross income, Add line 2 + line 3.                                                       4.      $1,734.00
                                                                                                                                   I I      $0.00




Official Fonm1061                                                           Schedule I: Your Income                                                                       page 1

    Case 17-04200-TOM7                                Doc 74        Filed 04/15/19 Entered 04/15/19 12:29:46                                                Desc Main
                                                                   Document     Page 3 of 20
Debtor1          Sheila G. Pair                                                                  Casenumber(ffknown) 17-04200-TOM-7
                 First Name   Middle   Name     last Name



                                                                                                 For Debtor 1         For Debtor 2 or
                                                                                                                      non-filing spouse

    Copy line 4 here                                                                -+ 4.        $1,734.00              $0.00

 5. List all payroll deductions:

     5a. Tax, Medicare, and Social Security deductions                                5a.        $191.00                $0.00
     5b. Mandatory contributions for retirement plans                                 5b.        $0.00                  $0.00
     5c. Voluntary contributions for retirement plans                                 5c.        $0.00                  $0.00
     5d. Required repayments of retirement fund loans                                 5d.        $0.00                  $0.00
     5e. Insurance                                                                    5e.        $0.00                  $0.00
     5f. Domestic support obligations                                                  5f.       $0.00                  $0.00
     5g. Union dues                                                                    5g.       $0.00                  $0.00
     5h. Other deductions. Specify:                                                   5h. +$0.00                   + $0.00
  6. Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e +5f + 5g + 5h.       6.        $191.00                $0.00

  7. Calculate total monthly take-home pay. Subtract line 6 from line 4.               7.        $1,543.00              $0.00

  B. List all other income regularly received:
     8a. Net income from rental property and from operating a business,
         profession, or farm
           Attach a statement for each propertyand businessshowinggross
           receipts,ordinary and necessarybusiness expenses,and the total
           monthly net income.
                                                                                                 $0.00                  $0.00
                                                                                      8a.
     8b. Interest and dividends                                               8b.                $0.00                  $0.00
     8c. Family support payments that you, a non-filing spouse, or a dependent
         regularly receive
           Include alimony, spousal support, child support, maintenance,divorce
                                                                                                 $0.00                  $0.00
           settlement,and property settlement.                                        8c.
     8d. Unemployment compensation                                                    8d.        $0.00                  $0.00
     8e. Social Security                                                              8e.        $0.00                  $0.00
     8f. Other government assistance that you regularly receive
         Includecash assistanceand the value (if known) of any non-cashassistance
         that you receive, such as food stamps (benefitsunder the Supplemental                   $._---                 $0.00
         NutritionAssistance Program)or housingsubsidies.
         Specify:                                                               8f.

     8g. Pension or retirement Income                                                 Sg.        $_0._00___             $().OO
     Sh. Other monthly Income. Specify:                                         _     8h. + $0.00                     + $0.00
  9. Add all other Income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + 8h.             9.    I   $0.00          II      $0.00               I
 10.Calculate monthly income. Add line 7 + line 9.
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filingspouse.          10 't,
                                                                                           I_$~1,=54=3=.0=0=::
                                                                                                         ......
                                                                                                            I+    1     $_0._00             1= F1,543.00
 11.State all other regular contributions to the expenses that you list in Schedule J.
    Include contributionsfrom an unmarriedpartner, membersof your household,your dependents,your roommates,and other
    friends or relatives.
    Do not include any amounts already included in lines 2-10 or amountsthat are not availableto pay expenses listed in Schedule J.
    Specify:                                                                                                                          11.   +   $_0._00     _
 12.Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies                12.       ~1,543.00
                                                                                                                                                Combined
                                                                                                                                                monthly Income
  13. Do you expect an increase or decrease within the year after you file this form?
     !XI   No.
     o Yes. Explain:
 Official Form 1061                                             Schedule I: Your Income                                                          page 2

   Case 17-04200-TOM7                         Doc 74         Filed 04/15/19 Entered 04/15/19 12:29:46                               Desc Main
                                                            Document     Page 4 of 20
                                             Attachment
                             Debtor: Sheila G. Pair Case No: 17-04200-TOM-7


Attachment 1: Additional Notes
     Debtor did not work during summer when school was out




   Case 17-04200-TOM7                 Doc 74      Filed 04/15/19 Entered 04/15/19 12:29:46   Desc Main
                                                 Document     Page 5 of 20
 Fill in this information            to identify your case:


 Debtor 1         Sheila         G. Pair
                    First Name                      Middle Name                                         Last Name                                                       Check if this is:
 Debtor 2
 (Spouse, if filing) F;", Name                      Middle Name                                         Last Name
                                                                                                                                                                        o An amended filing
                                                                                                                                                                        o A supplement showing     post-petition chapter 13
 United States Bankruptcy Court for the: __           _:_N:..:o:..:.rt.::h..;_e:..;r;_:n.:...::;D..;_is:..;t;:_ri:..:c:..:.t_:o;_:f..:.A_:;I:=a",b-=a..:..m:..:.a::__
                                                                                                                                           __                              expenses as of the following date:
 Case number        17"()4200-TOM-7                                                                                                                                        MM I DDI   YYYY
 (If known)




Official Form 106J
Schedule J: Your Expenses                                                                                                                                                                                                     12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

                    Describe Your Household

1. Is this a joint case?

     !XI   No. Go to line 2.
     o Yes. Does Debtor 2 live in a separate household?
             o No
             o Yes. Debtor 2 must file Official Forms 106J-2. Expenses                                                    for Separate Household of Debtor 2.

2.   Do you have dependents?           o No                                                                                           Dependent's relationship to                                 Dependent's       Does dependent live
     Do not list Debtor 1 and                      !XI   Yes. Fill out this informationfor                                            Debtor 1 or Debtor 2                                        age               with you?
     Debtor 2.                                           each dependent..                                                            ------------
     Do not state the dependents'                                                                                                     daughter                                                    18                o No
     names.                                                                                                                                                                                                         iii Yes
                                                                                                                                      son                                                         18                o No
                                                                                                                                                                                                                    iii Yes
                                                                                                                                                                                                                    o No
                                                                                                                                                                                                                    DYes
                                                                                                                                                                                                                    o No
                                                                                                                                                                                                                    DYes
                                                                                                                                                                                                                    o No
                                                                                                                                                                                                                    DYes
3. Do your expenses include
     expenses of people other than
                                                   iii No
     yourself and your dependents?                 DYes

                Estimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.
Include expenses paid for with non-cash government assistance if you know the value of
such assistance and have included it on Schedule I: Your Income (Official Form B 1061.)                                                                                                                Your expenses

4. The rental or home ownership expenses for your residence. Includefirst mortgagepaymentsand
   any rent for the ground or lot.
                                                                                                                                                                                                       $485.00
                                                                                                                                                                                            4.
      If not included in line 4:
      4a. Real estate taxes                                                                                                                                                                 4a.        $0.00
      4b. Property,homeowner's,or renter's insurance                                                                                                                                        4b.        $0.00
      4c. Home maintenance,repair, and upkeep expenses                                                                                                                                      4c.        $0.00
      4d. Homeowner'sassociationor condominiumdues                                                                                                                                          4d.        $0.00

 Official Form 106J                                                                  Schedule J: Your Expenses                                                                                                           page 1


     Case 17-04200-TOM7                              Doc 74                      Filed 04/15/19 Entered 04/15/19 12:29:46                                                                                        Desc Main
                                                                                Document     Page 6 of 20
Debtor 1         Sheila G. Pair                                                           Case number   (ff known)   17-04200-TOM-7
                 First Name    Middle Name      Last Name




                                                                                                                              Your expenses

                                                                                                                             $0.00
 5. Additional mortgage payments for your residence, such as home equity loans                                        5.


 6. Utilities:
      6a.   Electricity,heat, naturalgas                                                                              6a.    $140.00
      6b.   Water, sewer, garbage collection                                                                          6b.    $0.00
      6c.   Telephone,cell phone, Internet,satellite, and cable services                                              6c.    $125.00
      6d.   Other. Specify:                                                                                           6d.    $0.00

  7. Food and housekeeping supplies                                                                                   7.     $300.00
  8. Childcare and children's education costs                                                                         8.     $0.00
  9. Clothing, laundry, and dry cleaning                                                                              9.     $125.00
10.   Personal care products and services                                                                             10.    $40.00
11.   Medical and dental expenses                                                                                     11.    $0.00
12. Transportation. Include gas, maintenance,bus or train fare.
                                                                                                                             $180.00
      Do not include car payments.                                                                                    12.

13.   Entertainment, clubs, recreation, newspapers, magazines, and books                                              13.    $0.00
14.   Charitable contributions and religious donations                                                                14.    $0.00
15. Insurance.
      Do not include insurancedeductedfrom your payor included in lines 4 or 20.

      15a. Life insurance                                                                                             15a.   $45.00
      15b. Health insurance                                                                                           15b.   $0.00
      15c. Vehicle insurance                                                                                          15c.   $80.00
      15d. Other insurance.Specify:                                                   _                               15d.   $0.00

16.   Taxes. Do not include taxes deductedfrom your payor included in lines 4 or 20.
      Specify:                                                                   _                                           $0.00
                                                                                                                      16.

17.   Installment or lease payments:
      17a. Car paymentsfor Vehicle 1                                                                                  17a.   $0.00
      17b. Car paymentsfor Vehicle 2                                                                                  17b.   $0.00
      17c. Other. Specify:                                                        _                                   17c.   $
      17d. Other. Specify:                                                        _                                   17d.   $

18. Your payments of alimony, maintenance, and support that you did not report as deducted from
      your pay on line 5, Schedule I, Your Income (Official Form 1061).                                                18.   $0.00

19. Other payments you make to support others who do not live with you.
      Specify:                                                                _                                        19.   $0.00

20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgageson other property                                                                                 20a.   $0.00

      20b. Real estate taxes                                                                                          20b.   $0.00
      20c. Property, homeowner's,or renter's insurance                                                                20c.   $0.00
      20d. Maintenance,repair, and upkeepexpenses                                                                     20d.   $0.00
      20e. Homeowner'sassociationor condominiumdues                                                                   20e.   $0.00


  Official Form 106J                                         Schedule J: Your Expenses                                                        page 2


      Case 17-04200-TOM7                     Doc 74          Filed 04/15/19 Entered 04/15/19 12:29:46                                  Desc Main
                                                            Document     Page 7 of 20
Debtor 1          Sheila G. Pair                                                             Case number   IffknownI17-04200-TOM-7
                  First Name    Middle Name     Last Name




21.    Other. Specify:                                                          _                                 21.   +$0=.:.:::.00=--               _

22.    Calculate your monthly expenses.                                                                                   $1,520.00
       22a. Add lines 4 through 21.
       22b. Copy line 22 (monthly expensesfor Debtor 2), if any, from Official Form 106J-2                                $,-------
       22c. Add line 22a and 22b. The result is your monthly expenses.                                            22.     $1,520.00


23. Calculate your monthly net income,
                                                                                                                           $1,543.00
      23a.    Copy line 12 (your combined monthly income) from Schedule I.                                       23a.

      23b. Copy your monthly expensesfrom line 22 above.                                                         23b.   -$1,520.00

      23c.    Subtract your monthlyexpensesfrom your monthly income.
              The result is your monthly net income.
                                                                                                                           $23.00
                                                                                                                 23c.




24. Do you expect an increase or decrease in your expenses within the year after you file this form?

      For example, do you expect to finish payingfor your car loan within the year or do you expect your
      mortgagepaymentto increaseor decrease becauseof a modificationto the terms of your mortgage?

      !XI   No.
      DYes.           Explain here:




 Official Form 106J                                          Schedule J: Your Expenses                                                          page 3


      Case 17-04200-TOM7                      Doc 74         Filed 04/15/19 Entered 04/15/19 12:29:46                                      Desc Main
                                                            Document     Page 8 of 20
Fill in this     information             to identify   your    case.


Debtor 1              Sheila G. Pair
                        First Name                            Middle Name          Last Name

Debtor 2
(Spouse, if filing)     First Name                            Middle Name          Last Name


United States Bankruptcy Court for the:                Northern District of Alabama
Case number             17-04200-TOM-7
 (If known)
                                                                                                                                                                             D Check   if this is an
                                                                                                                                                                                 amended filing



  Official Form 106Dec
  Declaration                                      About an Individual                                            Debtor's Schedules                                                          12/15

  If two married people are filing together, both are equally responsible for supplying correct information.

  You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
  obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000,or imprisonment for up to 20
  years, or both. 18 U.S.C.§§ 152, 1341, 1519, and 3571.



                        Sign Below



        Did you payor agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

        iii No
        o Yes,            Name of person                                                                                 . Attach BankruptcyPetition Preparer's Notice, Declaration,and

                                                                                                                           Signature (Official Form 119).




        Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
        that they are true and correct.




     .x IslSheila G. Pair
          Signature of Debtor 1                                                       Signature of Debtor 2



          Date   0411212019                                                           Date
                  MM'       DD       ,   YYYY                                                  7M""M:-:'--;:CDD::--C':--:"Y""'YYY:-::-:--




  Official Form 1 06Dec                                                     Declaration About an Individual Debtor's Schedules                                                            page 1



        Case 17-04200-TOM7                                          Doc 74    Filed 04/15/19 Entered 04/15/19 12:29:46                                                      Desc Main
                                                                             Document     Page 9 of 20
Fill in this information            to identify   your case:


Debtor 1              Sheila    G. Pair
                       First Name                     Middle Name           Last Name

Debtor 2
(Spouse. if filing)    First Name                     Middle Name           Last Name


United States Bankruptcy Court for the:           Northern District Of Alabama
Case number            17-04200-TOM-7                                                                                                         D Check    if this is an
 (If known)                                                                                                                                        amended filing




  Official Form 108
  Statement                             of Intention                for Individuals                   Filing Under Chapter 7                                 12115

  If you are an individual filing under chapter 7, you must fill out this form if:
  • creditors have claims secured by your property, or
  • you have leased personal property and the lease has not expired.
  You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
  whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
  If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
  Both debtors must sign and date the form.
  Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
  write your name and case number (if known).

                        List Your Creditors Who Hold Secured Claims

    1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Hold Claims Secured by Property (Official Form 1060), fill in the
       information below.

              Identify the creditor and the property that is collateral                  Whatdo you intend to do with the property that   Did you claim the property
                                                                                         secures a debt?                                  as exempt on ScheduleC?

           Creditor's                                                                   iii Surrenderthe property.                        Ii) No
           name:      Santander Consumer USA
                                                                                        D Retain the propertyand redeem it.               DYes
          Descriptionof
          property      2007 N'     Alt'
                                                                                        o Retain the propertyand enter into a
          securing debt:      rssan      ima                                              Reaffirmation Agreement.
                                                                                        o Retain the propertyand [explain]:----

          Creditor's                                                                    D Surrenderthe property.                          ONo
          name: Alabama Power Company

          Descriptionof
                                                                                        o Retain the propertyand redeem it.               IIVes
          property                                                                      !XI Retain the propertyand enter into a
                                                                                           Reaffirmation Agreement.
          securing debt:Television
                                                                                        D Retain the propertyand [explain]:
                                                                                                                              ----

          Creditor's                                                                    D Surrenderthe property.                          ONo
          name:
          Descriptionof
                                                                                        o Retain the propertyand redeem it.               OVes
          property                                                                      o Retain the propertyand enter into a
          securingdebt:                                                                   Reaffirmation Agreement.
                                                                                        o Retain the propertyand [explain]:          _


          Creditor's                                                                    D Surrenderthe property.                          ONo
          name:
                                                                                        D Retain the property and redeem it.              OVes
          Descriptionof
          property                                                                      D Retain the property and enter into a
          securing debt:                                                                   Reaffirmation Agreement.
                                                                                        D Retain the propertyand [explain]:          _



  Official Form 108                                    Statement of Intention for Individuals Filing Under Chapter 7                               page 1
       Case 17-04200-TOM7                                   Doc 74 Filed 04/15/19 Entered 04/15/19 12:29:46                                Desc Main
                                                                  Document    Page 10 of 20
Your name          Sheila G. Pair                                                                                          Case number (If known)1..!1..!.7.:::!-O!!:4~2!o!oO~0~-T!.:O!:!.!!M!:-1..7     _
                   First Name              Middle Name        Last Name




                   List Your Unexpired Personal Property Leases

 For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
 fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
 ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

       Describeyour unexpired personal property leases                                                                                                             Will the lease be assumed?

      Lessor's name:
                                     Hunter Ridge Apartments                                                                                                      iii No
                                                                                                                                                                  DYes
      Descriptionof leased
      property-
     _____ ~partm_!nt lease                               _

      Lessor's name:                                                                                                                                              DNo
                                                                                                                                                                  DYes
      Descriptionof leased
      property:


      Lessor's name:                                                                                                                                              ONo

      Descriptionof leased                                                                                                                                        DYes
      property:


      Lessor's name:                                                                                                                                              DNo
                                                                                                                                                                  DYes
      Descriptionof leased
      property:


      Lessor's name:                                                                                                                                               DNo
                                                                                                                                                                   DYes
      Descriptionof leased
      property:
                                                                           ----    ----~-      - -   ------------~           ----   -------------- ----
      Lessor's name:                                                                                                                                              DNo
                                                                                                                                                                  DYes
      Descriptionof leased
      property:

      ---          -------------------------------------------                                  ----------------------------------
      Lessor's name:                                                                                                                                              ONo
                                                                                                                                                                  DYes
      Descriptionof leased
      property:




                    Sign Below



    Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any
    personal property that is subject to an unexpired lease.


  X Is/Sheila G. Pair                                                     x ----------------------
      Signature of Debtor 1                                                 Signature of Debtor 2


      Date   0411212019                                                     Date
                                                                                   7M"""M7",;-::O"'O-''''''''YYYY=:-:---
             MMI      DO        ,   yyyy




  Official Form 108                                      Statement of Intention for Individuals Filing Under Chapter 7                                                                          page 2

    Case 17-04200-TOM7                                   Doc 74 Filed 04/15/19 Entered 04/15/19 12:29:46                                                                              Desc Main
                                                               Document    Page 11 of 20
                             CERTIFICATE       OF SERVICE

        I hereby certify that on the ~        day of ~L/                           ,2019, I
 electronically filed the foregoing pleading with the Clerk of the Court using the CMlECF
 system which will send notification of such filing to the following:

              [CHAPTER 7 TRUSTEE]

 and I hereby certify that on the ,/54.day of ~                          , 2019, I served a
 copy of the forgoing pleading upon the person(s) listed below, by depositing a copy of the
 same in the United States mail, properly addressed and postage prepaid.

              Alabama Power Company
              Attn: LaDonna Amos, Bankruptcy Specialist
              600 North 18th Street 17N-0043
              Birmingham, AL 35203

              Portfolio Recovery Associates, LLC
              Attn: Erin M. Lazek, Bankruptcy Representative
              P.O. Box 41067
              Norfolk, VA 23541




                                                 Dt:tZd:C~
                                                 Attorney for Debtor
 Daisy M. Holder
 Attorney at Law
 1625 Financial Center
 505 20th Street North
 Birmingham, Alabama 35203-2605
 TELEPHONE: (205) 251-2334
 FACSIMILE: (205) 328-8060
 E-MAIL:          holderesq@aol.com




Case 17-04200-TOM7      Doc 74 Filed 04/15/19 Entered 04/15/19 12:29:46          Desc Main
                              Document    Page 12 of 20
  Fill in this information             to identify your case:                                              Check one box only as directed in this form and in
                                                                                                           Form 122A-1Supp:
 Debtor 1                Sheila G. Pair
                          First Name                 Middle Name           Last Name
                                                                                                           [)   1. There is no presumptionof abuse.
 Debtor2
 (Spouse,   if filing)    First Name                 Middle Name           last Name                       D 2. The calculationto detennine if a presumptionof
                                                                                                                  abuse applies will be made under Chapter 7
 UnitedStatesBankruptcy
                      Courtforthe: NORTHERN
                                          DISTRICT
                                                 OF/JJ..N3/WlA
                                                                                                                  Means Test Calculation(Official Form 122A-2).
 Casenumber 17-04200-
                    TOM-7
                                                                                                           D    3. The Means Test does not apply now becauseof
  (If known)
                                                                                                                   qualified military service but it could apply later.


                                                                                                           o Check if this is an amended filing
Official Form 122A-1
Chapter 7 Statement                                        of Your Current Monthly Income                                                                          12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more
space is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any
additional pages, write your name and case number (if known). If you believe that you are exempted from a presumption of abuse because you
do not have primarily consumer debts or because of qualifying military service, complete and file Statement of Exemption from Presumption of
Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

                    Calculate Your Current Monthly Income

 1. What is your marital and filing status? Check one only.
      ~ Not married. Fill out ColumnA, lines 2-11.
      o Married and your spouse is filing with you. Fill out both ColumnsA and B, lines 2-11.
      o Married and your spouse is NOT filing with you. You and your spouse are:
        o Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.
               D         Living separately or are legally separated. Fill out ColumnA, lines 2-11; do not fill out Column B. By checkingthis box, you declare
                         under penalty of perjurythat you and your spouse are legally separatedunder nonbankruptcylaw that applies or that you and your
                         spouse are living apart for reasonsthat do not include evading the Means Test requirements.11 U.S.C.§ 707(b)(7)(B).
      Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this
      bankruptcy case. 11 U.S.C. § 101(10A).For example,if you are filing on September15, the 6-month period would be March 1 through
      August 31. If the amount of your monthly income varied during the 6 months, add the incomefor all 6 months and divide the total by 6.
      Fill in the result. Do not include any income amount more than once. For example, if both spouses own the same rental property, put the
      income from that property in one column only. If you have nothingto report for any line, write $0 in the space.
                                                                                                            ColumnA               ColumnB
                                                                                                            Debtor 1              Debtor 2 or
                                                                                                                                  non-filing spouse
 2. Your gross wages, salary, tips, bonuses, overtime, and commissions
                                                                                                            $1,734.00              $._---
    (before all payroll deductions).
 3. Alimony and maintenance payments. Do not include paymentsfrom a spouse if
    Column B is filled in.                                                                                  $0.00                  $._---
 4. All amounts from any source which are regularly paid for household expenses
    of you or your dependents, including child support. Include regularcontributions
    from an unmarriedpartner, membersof your household,your dependents,parents,
    and roommates.Include regularcontributionsfrom a spouse only if Column B is not
                                                                                                            $0.00                  $_---
    filled in. Do not include paymentsyou listed on line 3.
 5. Net income from operating a business, profession,                    Debtor 1       Debtor 2
    or farm
    Gross receipts (before all deductions)                                 $_-           $_-
      Ordinaryand necessaryoperatingexpenses                            -$--           -$--
                                                                                                   Copy
      Net monthly income from a business, profession,or fann               $~            $_-       here~    $0.00                  $._---

 6. Net income from rental and other real property                       Debtor 1       Debtor 2
    Gross receipts (before all deductions)                                $---           $_-
    Ordinaryand necessaryoperatingexpenses                              -$--           -$--
                                                                                                   Copy
      Net monthly income from rental or other real property                                        here~    $0.00                  $_--
                                                                           $~            $_-
 7. Interest, dividends, and royalties                                                                      $0.00                  $_---


Official Form 122A-1                                    Chapter 7 Statement of Your Current Monthly Income                                                  page 1

    Case 17-04200-TOM7                                 Doc 74 Filed 04/15/19 Entered 04/15/19 12:29:46                                          Desc Main
                                                             Document    Page 13 of 20
Debtor 1           Sheila G. Pair                                                                 Case number Wknownl_17_.{l_4_2_0_0-_TO_M_-7                           _
                   First Name        Middle Name      Last Name



                                                                                                      ColumnA                  ColumnB
                                                                                                      Debtor 1                 Debtor2or
                                                                                                                               non-filing spouse
 8. Unemployment compensation                                                                           $0.00                     $_---
     Do not enter the amount if you contend that the amount receivedwas a benefit
     under the Social Security Act. Instead, list it here:            ~
           For you ..                                                $       0.00
           For your spouse                                           $              _
 9. Pension or retirement income. Do not include any amount receivedthat was a
    benefit under the Social SecurityAct.                                                               $0.00                     $,----
 10. Income from all other sources not listed above. Specify the source and amount.
     Do not include any benefits receivedunder the Social SecurityAct or paymentsreceived
     as a victim of a war crime, a crime against humanity,or internationalor domestic
     terrorism. If necessary,list other sources on a separatepage and put the total below.

                                                                                                        $0.00                     $._---
                                                                                                        $_--                      $._---
      Total amountsfrom separate pages, if any.                                                       + $0.00                  +$----
 11. Calculate your total current monthly income. Add lines 2 through 10 for each
     column. Then add the total for ColumnA to the total for Column B.
                                                                                                                                                            Total current
                                                                                                                                                            monthly Income

                  Determine Whether the Means Test Applies to You

 12.Calculate your current monthly income for the year. Follow these steps:
     12a.     Copy your total current monthly income from line 11                                                       Copyline 11here+               ~=,734==.00=-·-=·=·:_]

              Multiply by 12 (the numberof months in a year).                                                                                              X 12
     12b.     The result is your annual income for this part of the form.                                                                       12b.   [_~~J
 13. Calculate the median family income that applies to you. Follow these steps:

     Fill in the state in which you live.

     Fill in the numberof people in your household.

     Fill in the medianfamily incomefor your state and size of household                                                                        13.        $63,940.00
     To find a list of applicable median income amounts,go online using the link specified in the separate
     instructionsfor this form. This list may also be available at the bankruptcyclerk's office.
 14. How do the lines compare?

     14a.   I!I   Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
                  Go to Part 3.

     14b.D         Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
                   Go to Part 3 and fill out Form 122A-2,

                  Sign Below


                  By signing here, I declare under penalty of perjurythat the informationon this statement and in any attachments is true and correct.


                  X IslSheila       G. Pair
                      Signature of Debtor 1                                                    Signature of Debtor 2


                      Date   0411212019
                                MM I DD   IYYVY
                                                                                               Date   -;-;:-;-;-=--:==_
                                                                                                       MMI   DD  IYVYV

                    If you checked line 14a,do NOTfill out or file Form 122A-2.
                                                                          f!!~.i!.~i!~t~i~!()rrTI~
                    If Y()!:I.~~e~~~~.!i~~~~~.!!!I ()!:I.!EC?~ 1_~~~:::-~~.~~


Official Form 122A-1                               Chapter 7 Statement of Your Current Monthly Income                                                          page 2

   Case 17-04200-TOM7                              Doc 74 Filed 04/15/19 Entered 04/15/19 12:29:46                                                Desc Main
                                                         Document    Page 14 of 20
   Fill in this information           to identify your case:


  Debtor 1              Sheila G. Pair
                         First Name                 Middle Name           Last Name

  Debtor 2
  (Spouse, if filing)    First Name                 Middle Name           last Name

  United States BankruptcyCourt for the: NORTliERNDISTRICTOF AJ..N3/lMA

  Case number 17-04200·TOM·7
   (II known)

                                                                                                         o Check if this is an amended filing

Official Form 122A-1 Supp
Statement of Exemption from Presumption of Abuse Under § 707(b)(2)                                                                                          12/15

File this supplement together with Chapter 7 Statement of Your Current Monthly Income (Official Form 122A.1), if you believe that you are
exempted from a presumption of abuse. Be as complete and accurate as possible. If two married people are filing together, and any of the
exclusions in this statement applies to only one of you, the other person should complete a separate Form 122A·1 if you believe that this is
required by 11 U.S.C. § 707(b)(2)(C).


                Identify the Kind of Debts You Have

1. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as "incurredby an individual primarilyfor a
   personal,family, or householdpurpose." Make sure that your answer is consistent with the answer you gave at line 16 of the Voluntary Petition for
   Individuals Filing for Bankruptcy (Official Form 101).

   D     No. Go to Form 122A-1;on the top of page 1 of that form, check box 1, There is no presumption of abuse, and sign Part 3. Then
             submit this supplementwith the SignedForm 122A-1.
   ~ Yes. Go to Part 2.

                Determine Whether Military Service Provisions Apply to You

2. Are you a disabled veteran (as defined in 38 U.S.C.§ 3741(1))?
   [I No. Go to line 3.
   D    Yes. Did you incur debts mostly while you were on active duty or while you were performinga homelanddefense activity?
             10 U.S.C. § 101(d)(1));32 U.S.C.§ 901(1).

                 D No. Go to line 3.
                 D Yes. Go to Form 122A-1;on the top of page 1 of that form. check box 1, There is no presumption   of abuse, and sign Part 3.
                               Then submit this supplementwith the signed Form 122A·1.

3. Are you or have you been a Reservist or member of the National Guard?
   ~ No. Complete Form 122A-1.Do not submit this supplement.
   D    Yes. Were you called to active duty or did you performa homelanddefense activity? 10 U.S.C. § 101(d)(1); 32 U.S.C. §- 901(1).
         o No. Complete Form 122A·1.Do not submit this supplement.
         D      Yes. Check anyone of the following categoriesthat applies:

                D       I was called to active duty after September 11, 2001, for at least      If you checked one of the categoriesto the left, go to
                        90 days and remainon active duty.                                       Form 122A-1.On the top of page 1 of Form 122A-1,
                                                                                                check box 3, The Means Test does not apply now, and
                o I was called to active duty after September 11, 2001, for at least            sign Part 3. Then submit this supplementwith the signed
                    90 days and was releasedfrom active duty on                         ,
                                                                                                Form 122A-1.You are not requiredto fill out the rest of
                    which is fewer than 540 days before I file this bankruptcycase.
                                                                                                Official Form 122A·1during the exclusion period.The
                D       I am performing a homeland defense activity for at least 90 days.       exclusion period means the time you are on active duty
                                                                                                or are performinga homelanddefense activity, and for
                D       I performed a homeland defense activity for at least 90 days.           540 days afterward. 11 U.S.C. § 707(b)(2)(D)(ii).
                        ending on                      . which is fewer than 540 days
                                                                                                If your exclusion period ends before your case is closed.
                        before I file this bankruptcycase.
                                                                                                you may have to file an amendedform later.


Official Form 122A·1Supp                              Statement of Exemption from Presumption of Abuse Under § 707(b)(2)                           page 1


     Case 17-04200-TOM7                               Doc 74 Filed 04/15/19 Entered 04/15/19 12:29:46                                 Desc Main
                                                            Document    Page 15 of 20
  B2030 (Form 2030) (12/15)




                                  United States Bankruptcy Court
                                             NORTHERN DISTRICT OF ALABAMA




  In re     Sheila G. Pair

                                                                             Case No. 17..()4200·TOM·7

  Debtor                                                                     Chapter .!.7                                       _

                        DISCLOSURE       OF COMPENSATION           OF ATTORNEY FOR DEBTOR

  1.   Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above
       named debtor(s) and that compensation paid to me within one year before the filing of the petition in
       bankruptcy, or agreed to be paid to me, for services rendered or to be rendered on behalf of the debtor(s) in
       contemplation of or in connection with the bankruptcy case is as follows:

       For legal services, I have agreed to accept                                          $.:..1,!::2:_::OO_:::.:_::O.=.O _

       Prior to the filing of this statement I have received                                  $.:..1z=,2:.::00.::..~OO~             _

       Balance Due                                                                           $,~O~.O~O:__                       _

  2.   The source of the compensation paid to me was:

              D Debtor                   ~   Other (specify)

  3.   The source of compensation to be paid to me is:

              D Debtor                   ~   Other (specify)

  4.          IKII have not agreed to share the above-disclosed compensation with any other person unless they are
              members and associates of my law firm.

              D   I have agreed to share the above-disclosed compensation with a other person or persons who are not
              members or associates of my law firm. A copy of the agreement, together with a list of the names of the
              people sharing in the compensation, is attached.

  5.   In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy
       case, including:

       a.     Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to
              file a petition in bankruptcy;

       b.     Preparation and filing of any petition, schedules, statements of affairs and plan which may be required;

       c.     Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned
              hearings thereof;




Case 17-04200-TOM7                 Doc 74 Filed 04/15/19 Entered 04/15/19 12:29:46                                                      Desc Main
                                         Document    Page 16 of 20
  B2030 (Form 2030) (12/15)

       d. Representationof the debtor in adversaryproceedingsand other contestedbankruptcymatters;

       e.   [Otherprovisions as needed]
            None




  6.   By agreementwith the debtor(s),the above-disclosedfee does not includethe followingservices:
       Adversary Proceedings, Objections to Discharge, Hearings to determine dischargeability                of certain
       debts, Motions for Relieffrom Stay.




                                                       CERTIFICATION

               I certify that the foregoing is a complete statement of any agreement or arrangement for payment to
            me for representation of the debtor(s) in this bankruptcy proceeding.

            April 12, 2019                       Is/Daisy M. Holder
            Date                                     Signature of Attorney

                                                 Daisy M. Holder, Attorney
                                                     Name of law firm




Case 17-04200-TOM7                Doc 74 Filed 04/15/19 Entered 04/15/19 12:29:46                                     Desc Main
                                        Document    Page 17 of 20
                              IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE NORTHERN DISTRICT OF ALABAMA
                                         SOUTHERN DIVISION


INRE:                                               )
                                                    )   Proceedings Under Chapter 7
SHEILA G. PAIR,                                     )   of the Bankruptcy Code
                                                    )
                 Debtor(s).                         )   Case No. 17-04200-TOM-7
                                                    )
Soc. Sec. No.:           5071                       )

                                     AMENDMENT TO SCHEDULE(S)

       Comes now the Debtor(s), in the above-styled matter and hereby amends his/her Schedule(s) to add
additional creditor(s):

Name and Address                Date Incurred &
  of Creditor                   Account Number          SecuredlUnsecured Priority         Amount

Compass Bank Corporate          2017/Pre-petition              Unsecured                   $130.00
15 South zo- Street
Birmingham, AL 35233

America's First FCU             2017/Pre-petition              Unsecured                    175.00
1200 4thAvenue North
Birmingham, AL 35203'

Wells Fargo Bank                2017/Pre-petition              Unsecured                    350.00
100 Office Park Drive
Birmingham, AL 35223

Bright House                    2017lPre-petition              Unsecured                    450.00
151 London Pkwy
Birmingham, AL 35211

Capital One                     2017IPre-petition              Unsecured                    438.00
1680 Capital One Drive
McLean, VA 22102-3491




  Case 17-04200-TOM7            Doc 74 Filed 04/15/19 Entered 04/15/19 12:29:46       Desc Main
                                      Document    Page 18 of 20
Name and Address        Date Incurred &
  of Creditor           Account Number          SecuredlUnsecured Priority            Amount

Spire                   2017lPre-petition               Unsecured                    $100.00
2101 6th Avenue North
Birmingham, AL 35203




                                                                         TOTAL        $1,643.00


I DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND CORRECT.



Dated:   04112/2019                             lsi Sheila G. Pair
                                                                Debtor




                                            2
 Case 17-04200-TOM7     Doc 74 Filed 04/15/19 Entered 04/15/19 12:29:46          Desc Main
                              Document    Page 19 of 20
                                      CERTIFICATE         OF SERVICE

         I hereby certify that on the ~y        of ~                     ,2019, I electronically filed the
foregoing pleading with the Clerk of the Court using the CM/ECF system which will send notification of such
filing to the following:

               [CHAPTER 7 TRUSTEE]
                                                          ,
and I hereby certify that on the /~ay     of ~                         , 2019, I served a copy of the foregoing
pleading upon the person(s) listed above, by depositing a copy of the same in the United States mail, properly
addressed and postage prepaid.




                                                              Attorney for Debtor


Daisy M. Holder
Attorney at Law
1625 Financial Center
505 20th Street North
Birmingham, Alabama 35203-2605
TELEPHONE: (205) 251-2334
FACSIMILE: (205) 328-8060
E-MAIL:          holderesg@aol.com




                                                      3
  Case 17-04200-TOM7         Doc 74 Filed 04/15/19 Entered 04/15/19 12:29:46                Desc Main
                                   Document    Page 20 of 20
